Citation Nr: 1342248	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss prior to April 29, 2013.  

2.  Entitlement to a disability rating higher than 20 percent for bilateral hearing loss since April 29, 2013.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, March 2002 to October 2002, and from September 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which granted service connection for bilateral hearing loss and awarded a 10 percent initial rating, effective August 9, 2006, the date of the claim for entitlement to service connection.  

In a May 2, 2013 rating decision, the RO increased the rating for bilateral hearing loss from 10 to 20 percent, beginning April 29, 2013.  As that increase did not constitute a full grant of the benefit sought, the Veteran's hearing loss claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to April 29, 2013, the Veteran's service-connected bilateral hearing loss disability manifested by no more than level V hearing impairment in the left ear, and level II hearing impairment in the right ear.  

2.  As of April 29, 2013, the Veteran's service-connected bilateral hearing loss disability is shown to be manifested by no more than level VI hearing impairment in the left ear, and level IV hearing impairment in the right ear.  


CONCLUSIONS OF LAW

1.  Prior to April 29, 2013, the criteria for the assignment of a 10 percent rating, but not higher, for service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  

2.  Beginning on April 29, 2013, the criteria for the assignment of a 20 percent rating, but not higher, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, DC 6100 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2006.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving the factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's bilateral hearing disability claim is based on the assignment of an initial rating following an initial award of service connection for bilateral hearing loss.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86 (2013).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2013).  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2013).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, the existence of inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2013).  

The Veteran contends that his hearing loss is more severe than currently rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty understanding voices, and people cause him to jump when they approach him from behind.  

The Veteran's enlistment examination in April 1973 showed normal hearing.  Periodic routine examinations showed normal hearing until April 1987 when the Veteran was noted to have slight high frequency hearing loss in the left ear.  Examination puretone thresholds for the right ear were 0, 5, 5, and 5 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, and for the left ear at the same frequencies were 5, 10, 5, 10, and 30 at 6000 Hertz.  

An April 1991 examination showed puretone thresholds for the right ear of 5, 5, 0, 5 and 20 decibels at 1000, 2000, 3000, 4000, and 6000 Hertz, respectively and for the left ear at the same frequencies were 5, 5, 5, 15, and 35.  The Veteran was noted to have mild high frequency hearing loss.  
A February 1996 examination showed puretone thresholds for the right ear of 10, 15, 10, 20, and 50 decibels at 1000, 2000, 3000, 4000, and 6000 Hertz, respectively and for the left ear at the same frequencies were 10, 10, 5, 25, and 50.  The Veteran was noted to have moderate high frequency loss at 6000 Hertz.  

At 2001 and 2003 examinations the Veteran was noted to have moderate loss at 3000, 4000, and 6000 Hertz.  A February 2005 private audiological examination showed puretone thresholds for the right ear of 20, 30, 35, 60, and 60 decibels at 1000, 2000, 3000, 4000, and 6000 Hertz, respectively and for the left ear at the same frequencies were 15 30, 60, 70, and 60.  

At a March 2009 VA audiological examination, puretone thresholds for the left ear were 30, 70, 70, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 92.  The average decibel loss was 60.  Table VIa under 38 C.F.R. § 4.85 provides a roman numeral IV for the left ear based on its puretone threshold average.  This roman numeral increased to V because of the special considerations of 38 C.F.R. § 4.86(b).  The left ear is considered the poorer ear for 38 C.F.R. § 4.85, Table VII.  Puretone thresholds for the right ear were 30, 45, 55, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 84.  The average decibel loss was 49.  From Table VI of 38 C.F.R. § 4.85, roman numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column V, the poorer ear.  

The Board finds that the service-connected bilateral hearing loss disability, prior to April 29, 2013, met the criteria for a 10 percent disability rating.  However, based on the evidence of record, the rating criteria in excess of 10 percent have not been met or more nearly approximated for the period prior to April 29, 2013.  

In March 2012 the Veteran submitted a Form 9 stating that his hearing loss had worsened and increased in severity.  

An April 2013 VA audiological examination showed puretone thresholds for the left ear of 30, 70, 70, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 70.  The average decibel loss was 60.  From Table VI of 38 C.F.R. §4.85, Roman numeral V is derived for the left ear.  This Roman numeral increased to VI because of the special considerations of 38 C.F.R. § 4.86(b).  The left ear is considered the poorer ear for 38 C.F.R. § 4.85, Table VII.  Puretone thresholds for the right ear were 30, 45, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 84.  The average decibel loss was 51.25.  From Table VI of 38 C.F.R. § 4.85, Roman numeral IV is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column V, the poorer ear.  

The Board finds that the service-connected bilateral hearing loss disability as of April 29, 2013, met the criteria for a 20 percent disability rating.  However, based on the evidence of record, the rating criteria in excess of 20 percent have not been met or more nearly approximated for the period since April 29, 2013.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a rating in excess of 10 percent prior to April 29, 2013, for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to April 29, 2013.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Whether the Veteran is entitled to a referral for an extraschedular rating is a component of a claim for an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

To determine whether referral for extraschedular consideration is warranted, a determination as to whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If the related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been evidence showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria. Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 10 percent prior to April 29, 2013, is not warranted.  Moreover, the evidence does not show that the Veteran's bilateral hearing loss has caused marked interference with employment or frequent periods of hospitalization.  His disability picture is contemplated by the rating schedule, and the assigned schedular rating are adequate.  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (2013).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  





ORDER

A rating in excess of 10 percent for bilateral hearing loss prior to April 29, 2013, is denied.  

A rating in excess of 20 percent for bilateral hearing loss on and after April 29, 2013, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


